Case 1:20-mj-03278-JJO Document 33 Entered on FLSD Docket 10/26/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-MJ-03278-O=SULLIVAN

  In Re: Sealed Search Warrant

  and Application for a Warrant

  ______________________________/

                                             ORDER

         THIS MATTER is before the Court on Roche Cyrulnik Freedman LLP’s Notice

  Regarding Photographs Pursuant to Court’s September 18, 2020 Order (DE# 25,

  10/13/20). Having reviewed the applicable filings and the law, it is

         ORDERED AND ADJUDGED that on or before Friday, October 30, 2020, the

  non-Optima clients and former clients of Roche Cyrulnik Freedman LLP (RCF) shall file

  a sworn declaration or affidavit asserting the attorney client privilege with respect to any

  of the fourteen (14) photographs identified by RCF as privileged. If RCF’s non-Optima

  clients and former clients do not file a timely sworn declaration or affidavit, the Court will

  deem the attorney-client privilege waived as to the non-Optima clients because “[t]he

  attorney-client privilege belongs solely to the client, and the client may waive it, either

  expressly or by implication.” Cox v. Adm'r U.S. Steel & Carnegie, 17 F.3d 1386, 1417

  (11th Cir.), opinion modified on reh’g, 30 F.3d 1347 (11th Cir. 1994) (internal quotation

  marks omitted). It is further

         ORDERED AND ADJUDGED that on or before Friday, October 30, 2020, RCF,

  the Optima Intervenors and the government shall confer and attempt to resolve RCF’s

  privilege assertions with respect to the fourteen (14) photographs RCF claims are either

  work product or subject to the attorney-client privilege. It is further
Case 1:20-mj-03278-JJO Document 33 Entered on FLSD Docket 10/26/2020 Page 2 of 2




         ORDERED AND ADJUDGED that on or before Wednesday, November 4, 2020,

  RCF shall file a privilege log stating in detail the reasons why it is asserting a privilege

  with respect to any remaining photographs which the parties have been unable to reach

  an agreement. The government may file a response to RCF’s privilege log no later than

  Friday, November 6, 2020.

         DONE AND ORDERED in Chambers at Miami, Florida this 26th day of

  October, 2020.

                                      _______________________________________
                                      JOHN J. O=SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
